Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of Group II, claims 6-20 and miR-324-5P in the reply filed on 11/12/2020 is acknowledged.  The traversal is on the ground(s) that there is no burden to examine the remaining species.  This is found persuasive in the context of the claims and the restriction requirement is removed.  

Status of the Application
	Claims 6, 8-19, 21-43 are pending and are currently under examination.  

Information Disclosure Statement
	The submission of the Information Disclosure Statements on 11/12/2020 and 03/24/2020 is in compliance with 37 CFR 1.97.  The information disclosure statements have been considered by the examiner and signed copies have been placed in the file.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-43 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter. The unpatentability of laws of nature was Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). Based upon an analysis with respect to the claim as a whole, claims 8, 9 and 12-15 are determined to be directed to a law of nature/natural principle. The rationale for this determination is explained below. 
The claims are drawn to a method comprising:(a) detecting a level of expression of at least one micro-ribonucleic acid in a sample of non- lung tissue of a subject; and (b) using said level of expression detected in (a) to determine a likelihood of lung cancer for said subject.
The correlation between detecting a level of expression of at least one miRNA and determining the likelihood of lung cancer in a subject is considered a “law of nature” in accordance with Mayo Collaborative Services v. Prometheus Laboratories, Inc.  The claimed processes are not patent eligible unless they have additional features that provide practical assurance that the processes are genuine applications of those laws rather than drafting efforts to monopolize the correlations.
In the instant application, the claims inform a relevant audience about certain laws of nature: the level of expression of a miRNA in a biological sample. The additional steps consist of well-understood, routine, conventional activity already engaged in by the scientific community and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts take separately. When the method is recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application 
The Court has made clear that to transform an unpatentable law of nature into a patent-eligible application of such a law, one must do more than simply state the law of nature while adding the words "apply it." Essentially, appending conventional steps specified at a high level of generality, to laws of nature, natural phenomena, and abstract ideas cannot make those laws, phenomena, and ideas patent-eligible.
The Courts decision rested upon an examination of the particular claims in light of the Court's precedents, specifically Bilski, Flook and Diehr. The Court repeated the long standing exceptions (laws of nature, natural phenomena, and abstract ideas) to categories of patent eligibility defined in 35 U .S.C. § 101. In conducting the analysis, the Court addressed the "machine-or-transformation" test explained in Bilski with a reminder that the test is an "important and useful clue" to patentability but that it does not trump the "law of nature" exclusion. A claim that recites a law of nature or natural correlation, with additional steps that involve well-understood, routine, conventional activity previously engaged in by researchers in the field is not patent-eligible, regardless of whether the steps result in a transformation. On the other hand, reaching back to Neilson, the Court pointed to an eligible process that included not only a law of nature (hot air promotes ignition) but also several unconventional steps (involving a blast furnace) that confined the claims to a particular, useful application of the principle.
In view of the foregoing, the claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. 

			Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 8, 9, 16, 17, 19, 21- and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Tohoku J. Exp. Med., 2014, 232, 85-9595 of record cited on IDS filed 03/24/2020).
Under AIA  35 U.S.C. 102(a)(1), there is no requirement that the prior art relied upon be by others. Thus, any prior art which falls under AIA  35 U.S.C. 102(a)(1)  need not be by another to constitute potentially available prior art. However, disclosures of the subject matter made one year or less before the effective filing date of the claimed invention by the inventor or a joint inventor or another who obtained the subject matter directly or indirectly from the inventor or a joint inventor may fall within an exception under AIA  35 U.S.C. 102(b)(1)  to AIA  35 U.S.C. 102(a)(1). See MPEP 2152.02(f).
The claims are drawn to a method comprising: detecting the level of expression of at least 1 miRNA selected from the group consisting of miR-146a-5p, miR-324-5p, 505-3p, and miR-582-5p in a sample obtained from a subject, wherein the cancer is non-small cell lung cancer.
Wu et al. teach methods of detection of miR-146a-5p in samples of non-small cell lung cancer (see page 85-86). Wu et al. additionally teach measuring expression levels of numerous miRNA samples, including 3 of the claimed miRNA, miR-223 and miR-221 (see Table 1).
Thus Wu et al. anticipates the instant claims.

Claim(s) 6, 8, 9, 16, 17, 19 and 21-43 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitney et al. (US 20150080243).
Under AIA  35 U.S.C. 102(a)(1), there is no requirement that the prior art relied upon be by others. Thus, any prior art which falls under AIA  35 U.S.C. 102(a)(1)  need not be by another to constitute potentially available prior art. However, disclosures of the subject matter made one year or less before the effective filing date of the claimed invention by the inventor or a joint inventor or another who obtained the subject matter directly or indirectly from the inventor or a joint inventor may fall within an exception under AIA  35 U.S.C. 102(b)(1)  to AIA  35 U.S.C. 102(a)(1). See MPEP 2152.02(f).
The claims are drawn to a method comprising: detecting the level of expression of at least 1 miRNA selected from the group consisting of miR-146a-5p, miR-324-5p, miR-223-3p, miR-223-5p; miR-450b-5p, miR-221-3p -miR- 505-3p, and miR-582-5p in a sample obtained from a subject, wherein the cancer is non-small cell lung cancer and drawn to a method comprising:(a) detecting a level of expression of at least one micro-ribonucleic acid in any sample of non- lung tissue of a subject; and (b) using said level 
Whitney et al. teach “methods for determining the likelihood that a subject has lung cancer.  In some embodiments, methods involve making a risk assessment based on expression levels of informative-miRNAs in a biological sample obtained from the subject during a routine cell or tissue sampling procedure.  Methods described herein can be used to assess the likelihood that an individual has lung cancer by evaluating histologically normal cells or tissues obtained during a routine cell or tissue sampling procedure (e.g., standard ancillary bronchoscopic procedures such as brushing, biopsy, lavage, and needle-aspiration).  However, it should be appreciated that any suitable 
tissue or cell sample can be used.”
In [0005] it is taught “[s]ome aspects of this disclosure are based, at least in part, on the determination that the expression level of one or more miRNA molecules in apparently histologically normal cells obtained from a first airway locus can be used to evaluate the likelihood of cancer at a second locus in the airway (for example, at a locus in the airway that is remote from the locus at which the histologically normal cells were sampled). [0007] In some embodiments, the step of determining comprises transforming the expression levels into a lung cancer risk-score that is indicative of the likelihood that the subject has lung cancer.  In some embodiments, the lung cancer risk-score is the combination of weighted expression levels.  In some embodiments, the lung cancer risk-score is the sum of weighted expression levels.  In some embodiments, the expression 
Whitney et al. further teach in [0013] .”…the step of determining comprises calculating a risk-score indicative of the likelihood that the subject has lung cancer.  In 
some embodiments, computing the risk-score involves determining the combination 
of weighted expression levels, wherein the expression levels are weighted by their relative contribution to predicting increased likelihood of having lung cancer.  In some embodiments, a computer-implemented method comprises generating a report that indicates the risk-score.  In some embodiments, the report is transmitted to a health care provider of the subject. [0014] It should be appreciated that in any embodiment or aspect described herein, a biological sample can be obtained from the respiratory epithelium of the subject.  The respiratory epithelium can be of the mouth, nose, pharynx, trachea, bronchi, bronchioles, or alveoli.  However, other sources of respiratory epithelium also can be used.  The biological sample can comprise histologically normal tissue.  The biological sample can be obtained using bronchial brushings, broncho-alveolar lavage, or a bronchial biopsy.  The subject can exhibit one or more symptoms of lung cancer and/or have a lesion that is observable by computer-aided tomography or chest X-ray.  In some cases, prior to subjecting the biological sample of a subject to a gene expression analysis, the subject has not be diagnosed with primary lung cancer.”
		In [0015] “It also should be appreciated that in any of the embodiments or aspects described herein at least two miRNAs can be selected from the group consisting of: hsa-miR-210; hsa-miR-378; hsa-miR-221*; hsa-miR-320b; hsa-miR-
hsa-miR-210; hsa-miR-378; hsa-miR-221*; hsa-miR-320b; and hsa-miR-1226*, or the 
group consisting of: hsa-miR-210; hsa-miR-378; and hsa-miR-221*.  The gene expression analysis can comprise determining the expression levels in the RNA 
sample of at least five miRNAs selected from Table 6, or at least ten miRNAs selected from Table 6, which includes miR146a, miR-324 and mir-221.
		[0017] In any of the embodiments or aspects described herein, the lung cancer 
can be a adenocarcinoma, squamous cell carcinoma, small cell cancer or 
non-small cell cancer. 
		In [0031] Methods disclosed herein provide alternative or complementary approaches for evaluating cell or tissue samples obtained by bronchoscopy procedures (or other procedures for evaluating respiratory tissue), and increase the likelihood that the procedures will result in useful information for managing the patient's care.  The methods disclosed herein are highly sensitive, and produce information regarding the likelihood that a subject has lung cancer from cell or tissue samples (e.g., bronchial brushings of airway epithelial cells), for example, from cell or tissue samples obtained from regions in the airway that are remote from malignant lung tissue.  In some embodiments, methods are disclosed herein that involve subjecting a biological sample obtained from a subject, for example, a cell or tissue sample obtained from bronchial brushings, to a gene expression analysis to evaluate miRNA expression levels.  In some embodiments, the likelihood that the subject has lung cancer is determined based on the results of a histological examination of the biological sample or by considering 
the term, "hybridization-based assay" refers to any assay that involves nucleic acid hybridization.  A hybridization-based assay may or may not involve amplification of nucleic acids.  Hybridization-based assays are well known in the art and include, but are not limited to, array-based assays (e.g., oligonucleotide arrays, microarrays), oligonucleotide conjugated bead assays (e.g., Multiplex Bead-based Luminex.RTM.  Assays), molecular inversion probe assays, and quantitative RT-PCR assays.  Multiplex systems, such as oligonucleotide arrays or bead-based nucleic acid assay systems are 
particularly useful for evaluating levels of a plurality of miRNA simultaneously.  Other appropriate methods for determining levels of nucleic acids will be apparent to the skilled artisan. 
		Whitney teach [0032] The term "subject," as used herein, generally refers to a mammal.  Typically the subject is a human.  However, the term embraces other species, e.g., pigs, mice, rats, dogs, cats, or other primates.  In certain embodiments, 
the subject is an experimental subject such as a mouse or rat.  The subject may be a male or female.  The subject may be an infant, a toddler, a child, a young adult, an adult or a geriatric.  The subject may be a smoker, a former smoker or a non-smoker.  The subject may have a personal or family history of cancer.  The subject may have a cancer-free personal or family history.  The subject may exhibit one or more symptoms of lung cancer or other lung disorder (e.g.,emphysema, COPD).  For example, the 
		Thus Whitney et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 8, 9, 16-19, 21, 22, 24, 37-40, 42 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (Tohoku J. Exp. Med., 2014, 232, 85-95 of record cited on IDS filed 03/24/2020), Huang et al. (Am J Respir Crit Care Med Vol 186, Iss. 11, pp 1160–1167, Dec 1, 2012 of record cited on IDS filed 03/24/2020), Gupta, Abhilasha, et al. ("Smoking intensity, oxidative stress and chemotherapy in non-small cell lung cancer: A correlated prognostic study." Bioscience trends 3.5 (2009) of record cited on IDS filed 03/24/2020).
The claims are drawn to a method comprising: detecting the level of expression of at least 1 miRNA selected from the group consisting of miR-146a-5p, miR-324-5p, miR-223-3p, miR-223-5p; miR-450b-5p, miR-221-3p -miR- 505-3p, and miR-582-5p in a sample obtained from a subject, or detecting the expression level of up to 8 miRNA listed, wherein the method further comprise detecting expression level of one or more mRNAs. 
Wu et al. teach methods of detection of miR-146a-5p in samples of non-small cell lung cancer (see page 85-86). Wu et al. additionally teach measuring expression levels 
	Gupta et al. teach a strong correlation between subjects who smoke and non-small cell lung cancer and teach cigarette smoke is a well-known environmental risk factor for lung cancer (see pages 191-192).
	Huang et al. teach methods of detecting miRNA in bronchial brushing specimens in lung cancer (see page 1160).  Huang et al. teach lung cancer remains the leading cause of cancer related deaths worldwide and it is important to identify which type of lung cancer a subject may have to get proper treatment (see page 1160).  Huang et al. teach methods of collecting samples using bronchial brushing and teach microarray analysis using a database of over 700 known miRNA sequences to determine a profile for different lung cancer types (see pages 1162-1165).
	It would have been obvious to one of ordinary skill in the art to use the methods of Wu et al. for miRNA detection in subjects who smoke given there is a strong correlation between smokers and non-small cell lung cancer.  Further, one of skill in the art would have been motivated to use a microarray and bronchial brushings to detect expression levels of known miRNA in samples of lung cancer to identify specific subtypes of lung cancer to determine the best treatment methods.  The skilled artisan would have been capable of incorporating the methods of Huang et al. in the methods of We et al. to develop a miRNA expression profile.  
Robles et al. teach use of one type of biomarker may correctly classify lung tumors as high risk based on a particular underlying biology and misclassify lung tumors driven by a different set of epigenomic changes (see page 1038).  Robles et al. teach 
	It would have been further obvious to one of ordinary skill in the art to use a detection assay for measuring mRNA in a lung cancer sample along with the methods of Wu et al. to correctly classify a disease such as lung cancer.  One of skill would have been motivated and capable of detecting both mRNA and miRNA in a sample from a lung cancer to better categorize a disease such as lung cancer and provide information for treatment.
Thus in the absence of evidence to the contrary, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.



s 21-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The following factors have been considered in the analysis of enablement: (1) the breadth of the claims, (2) the nature of the invention, (3) the state of the prior art, (4) the level of one of ordinary skill, (5) the level of predictability in the art, (6) the amount of direction provided by the inventor, (7) the existence of working examples, (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
The claims are drawn to a method comprising:(a) detecting a level of expression of at least one micro-ribonucleic acid in any sample of non- lung tissue of a subject; and (b) using said level of expression detected in (a) to determine a likelihood of lung cancer for said subject. The claims encompass any miRNA, any non-lung tissue, including brain tissue, and determining the likelihood of lung cancer based on any expression level of the miRNA.
Whether the specification would have been enabling as of the filing date involves consideration of the nature of the invention, the state of the prior art, and the level of skill in the art.  The state of the prior art is what one skilled in the art would have known, at the time the application was filed, about the subject matter to which the claimed invention pertains.  The relative skill of those in the art refers to the skill of those in the art in relation to the subject matter to which the claimed invention pertains at the time 
A thorough review of the patent and non-patent literature indicates that the state of the art demonstrating a correlation between any miRNA expression in non-lung tissue and the likelihood of lung cancer in a subject was nascent at the time of filing. 
While the level of one of ordinary skill practicing said invention would be high, the level of predictability of measuring the expression of any miRNA and determining lung cancer is considered variable as evident in the lack of prior art discussed above and is not considered to provide sufficient enablement to practice the claimed invention.
Because the state of the prior art does not provide evidence of the degree of predictability, one of ordinary skill in the art would look for guidance or direction in the instant specification.
“The “predictability or lack thereof” in the art refers to the ability of one skilled in the art to extrapolate the disclosed or known results to the claimed invention. If one skilled in the art can readily anticipate the effect of a change within the subject matter to which the claimed invention pertains, then there is predictability in the art. On the other hand, if one skilled in the art cannot readily anticipate the effect of a change within the subject matter to which that claimed invention pertains, then there is lack of predictability in the art. Accordingly, what is known in the art provides evidence as to the question of predictability.” (MPEP 2164.03). 

	The working embodiment in the instant application describes 42 miRNAs associated with cancer (see paragraph 00159).  The working embodiments do not describe methods of detection of any miRNA in a non-lung sample as claimed and from that detection, a determination of the likelihood of cancer is made in a subject.  The specification does not provide any correlation between the expression levels of certain miRNA in subjects and a determination of what expression levels indicate the likelihood of cancer. While the MPEP 2164.02 states the specification need not contain an example if the invention is otherwise disclosed in such manner that one skilled in the art will be able to practice it without an undue amount of experimentation. In re Borkowski, 422 F.2d 904, 908, 164 USPQ 642, 645 (CCPA 1970), the lack of a working example, however, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY CHONG at (571)272-3111.  The examiner can normally be reached Monday thru Friday between M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful please contact the SPE for 1635 Ram Shukla at 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.								
										




/Kimberly Chong/								
Primary Examiner 							
Art Unit 1635